UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q/A Amendment No. 1 ————— x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to ————— CALIBRUS, INC. (Exact name of registrant as specified in its charter) ————— NEVADA 000-53548 86-0970023 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 1225 W. Washington Street, Suite 213, Tempe AZ 85281 (Address of Principal Executive Office) (Zip Code) (602) 778-7516 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yeso No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o The number of shares of the issuer’s Common Stock outstanding as of November 15, 2011 is 6,832,100. EXPLANATORY NOTE The purpose of this Amendment No. 1 to the Quarterly Report of Calibrus, Inc. (the “Company”) on Form 10-Q for the quarterly period ended September 30, 2011, filed with the Securities and Exchange Commission on November 17, 2011 (the “Form 10-Q”), is to correct a mistake on the cover page related to whether or not the Company is a shell company as defined in Rule 12b-2 of the Act.In the original filing the box was checked stating that the Company is a shell company.That is incorrect.The Company is not and has never been a shell company as defined in Rule 12b-2 of the Act. Other than the aforementioned, no other changes have been made to the Form 10-Q.This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. Item 6. Exhibits. Exhibit 31.1 Certification of Principal Executive Officer and Principal Accounting Officer Exhibit 32.1 Certification of Principal Executive Officer and Principal Accounting Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated: /s/ Jeff W. Holmes Jeff W. Holmes, Chief Executive OfficerDate: January 13, 2012 /s/ Kevin J. Asher Kevin J. Asher, Chief Financial OfficerDate: January 13, 2012
